Citation Nr: 1606256	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-43 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for neuropathy of the hands, feet, shoulder, and back, to include as due to herbicide exposure


REPRESENTATION

Appellant represented by:	J. Batipps, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to March 1970.  He served in the Republic of Vietnam and was awarded the Purple Heart Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the National Defense Service Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

In March 2012, the Board remanded this matter for additional development, to include performing an examination and obtaining an opinion as to the etiology of any current polyneuropathy, and its relationship, if any, to his period of service.  

The requested development was performed and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's polyneuropathy of the upper and lower extremities and spine is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for polyneuropathy of the upper and lower extremities and spine have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Peripheral Neuropathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  The claimed neuropathy is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran maintains that he currently has peripheral neuropathy of the upper and lower extremities and spine from his exposure to Agent Orange (AO) while in Vietnam.

A review of the Veteran's service treatment records reveals that there were no complaints or findings of neurological problems in service.  At the time of the Veteran's March 1970 service separation examination, normal neurological findings were reported.  On his March 1970 service separation report of medical history, the Veteran checked the no boxes when asked if he had or had ever had neuritis, paralysis, lameness, or back trouble.  

On his initial application for compensation, the Veteran reported having boils on both legs below his knees.  At the time of a September 1970 VA examination, the Veteran reported having trouble with boils.  He indicated that he had developed them on the upper and lower extremities.  Neurological testing was negative.  

In a November 1970 treatment record, it was noted that when the Veteran boils were active, it would affect his ability to walk, including his occupation as a letter carrier.  

At the time of a June 1972 VA examination, the Veteran reported having recurrent boils on his legs, which caused severe pain, irritation, discomfort, dryness and flaking of the skin, itching, and tiredness.  

In July 2008, the Veteran requested service connection for polyneuropathy.  In support of his claim, the Veteran submitted January 2008 electrodiagnostic testing which revealed he had polyneuropathy.  

In a February 2008 report, the Veteran's private physician, D.S., M.D., indicated that the Veteran had polyneuropathy.  

In an October 2008 letter, the Veteran's spouse indicated that she had been married to the Veteran for the past 27 years and for many years he had suffered with pain, tingling, and numbness in his feet and hands.  She noted that he was a very strong stoic person who had a high tolerance for pain but on most days she could see he was suffering because of the pain and discomfort in his face. 

In a September 2009 letter, Dr. S. indicated that, by his history, the Veteran reported that his symptoms began shortly after his exposure to AO.  The neuropathic symptoms had existed from then up until now.  Dr. S. stated that the Veteran had no other apparent cause for his neuropathy.  Dr. S noted that the skin lesions that occurred at about the time of his military service would suggest that there was a chemical exposure which was irritating to the skin, which he thought supported the idea that he was exposed to a noxious agent that damaged the nervous system  Dr. S. indicated that given the fact was no other identifiable cause for the Veteran's polyneuropathy, he believed that it was likely caused by the exposure to AO.  He opined that there was at least 51 percent probability that the neuropathy was directly linked to the exposure to AO.  

In an October 2009 letter, Dr. S. indicated that the Veteran was a patient of his with longstanding polyneuropathy.  He noted that in a September 2009 communication he reported that the Veteran had documented polyneuropathy which he believed was likely to be caused by Agent Orange.  He indicated that since that letter went out he had had a chance to review the Veteran's military medical records.  He noted a June 1972 report, which included a diagram of the human body showing where the skin lesions were.  He observed that there was a note on that paper which said the lesions interfered with work as postman.  It was noted that that it was painful with walking, standing and hitting things with his legs.  The Veteran was also noted to have pain at night when sleeping, felt tired, and had no appetite.  Dr. S. indicated that he brought attention to the plural use of the word legs and not just one leg, since this would strongly suggest that the lesions seen on his left leg were not the only cause of pain, and, in fact, polyneuropathy was a well-recognized cause of the pain that was present in the both legs. 

He indicated that in his review of documentation from VA, he found a note in the fed registry, dated May 7, 2009, that read this amendment is necessary to implement a decision of the Secretary of Veterans Affairs that there was a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam Era and the subsequent development of AL amyloidosis based on herbicide exposure.  The intended effect of this amendment was to establish presumptive service connection for AL amyloidosis based upon on herbicide exposure.  Dr. S. indicated that based upon this statement from VA, the Veteran may have indeed acquired amyloidosis as result of his exposure to Agent Orange, and it was a fact that amyloidosis was a well-recognized cause of polyneuropathy.  Thus, there was ample evidence to support the conclusion that Veteran's well-documented polyneuropathy was related to his exposure to Agent Orange. 

At the time of a May 2010 VA examination, the Veteran recalled having nerve pain in his feet while in Vietnam and being seen by the Platoon medic.  He was given ASA (aspirin) and told that they did not know what was going on.  He stated that he had intermittent symptoms of pain in the feet off and on in the day.  His symptoms had persisted to the current years.  He reported that he would have intermittent episodes of electric shock pain into his feet which would occur for days at a time (intermittently during the day).  He stated that he had been told that he needed to have persistent symptoms to file a claim.  The Veteran indicated that the symptoms got worse through the years and started to effect other parts of the body and that he saw many podiatrists, with no real diagnosis until about 4 years ago when a nerve test was done.  He stated that he was referred to neurology and told he had polyneuropathy.  He indicated that his neurologist wrote a letter that stated he had polyneuropathy and amyloidosis.  The examiner noted that the Veteran had not had a tissue biopsy to his knowledge to make this diagnosis of amyloidosis.

Following examination, the examiner rendered a diagnosis of idiopathic peripheral neuropathy/polyneuropathy with no evidence of amyloidosis during the  examination, though complete diagnosis was beyond the scope of the examination.  

In a December 2010 letter, the Veteran's wife indicated that the Veteran had had problems with his nerves since she met him.  He complained many times about nerve pain in his feet and also complained about tingling nerve pain all over his body.  She noted that over the years he had seen many doctors seeking medical treatment for the pain but no one was able to help.  Finally, about four years ago he was diagnosed with polyneuropathy. 

On VA examination in June 2013, the examiner indicated that the claims folder was available and had been reviewed.  The examiner stated that the Veteran had polyneuropathy.  The examiner noted that the Veteran reported that in 1969/1970 he had a sensation of something did not feel right and had a tingling feeling mainly in both feet and calves.  He stated it would come and go periodically.  He reported that he had been placed on the Agent Orange registry.  The Veteran indicated that it started getting progressively worse when he was in his 30s and 40s, mainly his right foot, he would rub and scratch it, and it would stay for about 5 minutes.  He stated that he probably went to 10 different podiatrists, and then one of them that told him it was his nerves, not his feet, and sent him to a neurologist in 2008, where he was diagnosed with neuropathy bilateral feet, legs, and hands.  He reported that a nerve conduction study and MRI were performed and he was put on Lyrica, which helped about 80 percent of the time when it flared up, but sometimes it did not help.  He stated that 30 percent of his left foot and about 80 percent of his right foot was numb.  He indicated that sometimes he would lose his balance and it interfered with his sleep.  He stated that he had to wear shoes because it felt like he was walking on pebbles.  He also noted that he would sometimes drag his right foot and that he was not always aware of doing that.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The examiner indicated that he could not establish the neurological problems were 10 percent disabling within one year of exposure.  He observed that neurological symptoms, foot problems, upper extremity/lower extremity problems, and skin problems, were not noted on the separation examination in March 1970.  The examiner also stated that he did not find, on review of the claims folder, medical record documentation (objective evidence) regarding neuropathy symptoms prior to 2008, although the Veteran and Dr. S. indicated that examinations (podiatric and dermatologic) were performed.  The examiner further observed that the January 2008 EMG noted historical information indicating five years of progressive foot pain.  The examiner also noted that documentation indicated a diagnosis of peripheral neuropathy bilateral lower extremities, which was established in 2008, and that other possible causes for his bilateral lower extremity neuropathy symptoms (unrelated to Agent Orange) included compression--the 2008 MRI without contrast lumbar spine indicated a total obliteration of the lateral recess L4-L5 abutment of bilateral descending L5 nerve root, however, definitive compromise was not established, and possible compromise of the exiting left L4 nerve root.  The examiner also noted that the 2008 MRI request indicated low back pain with right lower extremity radiculopathy.  The examiner further stated that compression and entrapment were common mechanical causes of nerve dysfunction and that nerve roots were compressed in intervertebral foramina by prolapsed intervertebral discs or osteophytes due to osteoarthritis of the spine. 

Buckling of the ligamentum flavum was noted to be another possible cause of the neuropathy.  The examiner noted that as one aged these ligaments began to ossify or enlarge (hypertrophy) and lose their elasticity which reduced their ability to snap back into shape.  Instead of fitting snugly between the vertebrae, the ligament tissue bunched up or buckled, thereby becoming a threat to adjacent nerve roots or the spinal cord itself.  Symptoms of buckling of the ligamentum flavum included numbness and tingling.

Other possible factors included possible peroneal neuropathy or even sciatic nerve compression of the bilateral lower extremities, as an occupational hazard-working on knees a lot and buttocks resting on heels (another compression etiology); spinal stenosis mild to moderate degree at multiple levels with potential for radiculopathy at multiple levels, radiculopathy caused by degenerative bone and disc disease most often affects the cervical (C3-C8) and lumbosacral (L3-S1) segments; and parietal infarct remote (this would cause unilateral symptoms).  Other possible causes were white matter hyperintensities, a consultation conducted in December 2003 at Washington Hospital Center did not include polyneuropathy admission work up, periventricular white matter ischemia was noted on MRI, with complaints of  loss of strength right arm for 15 min,  The Veteran was referred to neurology, with the neurologist noting the numbness in right hand lasting approximately 45 seconds, with the hand fully recovered with 5/5 power in the right upper extremity and bilateral lower extremity; left wrist sensory was intact to light touch and temp, gait normal, coordination intact, with the impression of a likely TIA. 

The examiner further indicated that conflicting historical information included the January 2008 EMG historical information reporting five years of progressive foot pain.  Also there were abnormal study findings consistent with generalized distal peripheral neuropathy, mainly demyelinating in nature, with no electrodiagnostic evidence of a more proximal root or plexus level lesion compared with the Veteran reporting symptoms present since Vietnam.

Also conflicting was the opinion of Dr. S that the Veteran's foot pain in service was neuropathy pain, as the examiner was not able to substantiate this opinion based on the available evidence.  The examiner noted that he did not find in the service treatment records documentation of a foot problem and that the separation examination showed no foot problems.   

The examiner also indicated that contrary to Dr. S' opinion, the differential diagnosis for pain was extensive and could be from multiple factors.  The examiner noted that the 1972 July VA examination indicated the Veteran was a postman who walked a great deal, this in and of itself was a potential cause of foot pain.  Also noted on the examination diagram was a central crusted ulceration of the left heel, another potential cause for foot pain.  The examiner also indicated that he did not find in the claims folder documentation of evaluations conducted by the podiatrists, as reported by the Veteran.  The examiner further observed that pain was a symptom associated with boils, with pain getting worse as they filled with pus and dead tissue, and pain lessening when the boil drained.  Other symptoms might include fatigue, fever, general ill-feeling, itching before the boil develops, and skin redness around the boil.  The examiner noted that the 1972 documentation indicated the Veteran described feeling tired with no appetite when the boils were present (lesions on the lower extremities).  He stated these were not symptoms typically associated with peripheral neuropathy.

As to the upper extremities, the examiner indicated that there was no documentation in the service treatment records of a hand neuropathy.  He noted that he did not find on review available evidence of a diagnosis of neuropathy of the shoulders and back.  He also stated that neuropathy of the back and shoulders was not diagnosed by him.  The examiner noted that the Veteran had extensive pathology involving the neck and thoracic spine, and it was his opinion that the etiology of the back and shoulder complaints stemmed from this and were unrelated to AO exposure.  The examiner stated that there were several symptoms that may indicate the presence of a degenerative condition in the cervical spine and can include pain around the back of the shoulder blades and arm complaints (pain numbness or weakness).  The examiner further observed that degenerative spine symptoms in the thoracic (or middle) back often showed themselves in the lower extremities but also could affect the shoulders and arms.  In addition to pain, symptoms could also include muscle weakness, numbness, tingling sensations, and possibly trouble walking.

In a June 2013 handwritten letter, Dr. S. indicated that the Veteran had been a patient of his since January 2008.  He noted that the Veteran had been diagnosed and treated all along for polyneuropathy.  He opined that the cause of the polyneuropathy was likely due to his exposure to AO.

In a June 2013 typewritten letter, Dr S. indicated that the Veteran had been a patient of his since 2008 and that he had been being treated for polyneuropathy.  He indicated that the Veteran had sought treatment for what was then an undiagnosed disorder for many years and that he had a long history of suffering from intense pain in his feet, legs, and hands.  Dr. S. stated that while providing care for the Veteran, he had become familiar with his active duty medical history during his tour of duty in Vietnam in 1969 to 1970 and that he had reviewed pertinent parts of the Veteran's military medical records that documented his injury, disease, and clinical conditions related to his early exposure to the herbicide AO.  He noted that the Veteran had reported to him that he was exposed to AO and this was corroborated in his military file.  He stated that he was aware that the Veteran was injured during his active duty military service beginning on or about June 1969 while he was stationed at the Fire Support Base Crook in Vietnam.  He reported that the Veteran suffered from progressive polyneuropathy and that he experienced chronic pain and numbness in his hands and in both of his feet and legs. 

Dr. S. stated that it was his opinion that the cause of the Veteran's polyneuropathy was more likely than not due to his exposure to AO.  He indicated that upon review of the Veteran's active duty records he observed that the Veteran experienced chemical exposure to the skin on his feet and legs.  He observed that it was well-documented in his medical records that the Veteran complained of pain in his feet and legs shortly after this exposure to Agent Orange, but his symptoms were erroneously attributed to the boils on his skin, as his complaint then was described in his medical records.  He stated that he believed this exposure to AO, a noxious agent, not only damaged the Veteran's skin but also his nervous system as well and began the progression of his neuropathy, a chronic condition from which he still suffers 

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for polyneuropathy of the upper and lower extremities and of the spine.  

As noted above, the Veteran served in Vietnam.  As such, exposure to AO is presumed.  Although the Veteran's service treatment records do not contain any specific findings of neurological problems, the Veteran was noted to have problems with his lower extremities, to include boils on his legs.  Moreover, at the time of a November 1972 VA examination the Veteran indicated that he had recurrent boils on his legs, which caused severe pain, irritation, discomfort, dryness and flaking of the skin, itching, and tiredness.  

The Veteran has reported having neurological problems with his hands and feet since his period of service.  His reports of continuous problems with tingling and numbness in his hands and feet have been corroborated by his wife, who indicated that she had known the Veteran for over 27 years as of 2008, and that he had had problems with numbness and tingling for the entire time period that she had known him.  She has also confirmed that the Veteran attempted to address his neurological problems with various podiatrists throughout the years prior to being definitively diagnosed with polyneuropathy in 2008.  

In addition, the Veteran has submitted numerous statements from his treating physician, who has indicated, after reviewing the Veteran's service treatment records, that his current progressive polyneuropathy is related to his AO exposure.  When rendering this opinion, Dr. S. made reference to inservice findings and findings in close proximity to service of pain in his feet and legs shortly after this exposure to Agent Orange, which he indicated were erroneously attributed to the boils on his skin.  He stated that it was his belief that exposure to AO, a noxious agent, not only damaged the Veteran's skin but also his nervous system as well, and began the progression of his neuropathy, a chronic condition from which he the Veteran still suffered.  

Although the Board notes that the VA examiner provided an opinion which stated it was less likely than not that the Veteran's current polyneuropathy was related to his period of service, to include exposure to AO, and also provided detailed rationale to support his claim, to include numerous other possible scenarios causing the Veteran's current polyneuropathy, both Dr. S., a certified Board neurologist, and the VA examiner, had the benefit of review of the records, when rendering their opinions.  As such, reasonable doubt must be resolved in favor of the Veteran.  

In sum, the Veteran has been found to have polyneuropathy of the upper and lower extremities; he has provided credible statement in support of neurological problems with his upper and lower extremities since service and seeking help for these problems for many years, which are corroborated by his wife; and the medical opinions of record are at least in equipoise as to the relationship of the Veteran's current progressive polyneuropathy and his period of service.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for polyneuropathy of the upper and lower extremities and spine.  

ORDER

Service connection for polyneuropathy of the upper and lower extremities and spine is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


